Title: To James Madison from Jacob Lewis, 2 April 1802
From: Lewis, Jacob
To: Madison, James


					
						Sir,
						London, Apl. 2. 1802
					
					When In New York Understanding the difficulties which had subsisted to the Establishing of our former Consul at Calcutta I thought it proper as well for obtaining an Exequatur which might render me independent of the Colonial Goverment of Bengal as for making some arrangements in my private & Mercantile affairs, to take this Country In my way to the Place of my destination. On my arrival here, I lost no time In making a proper application for the purpose to the British Government through the Medium of Mr. King our Minister. My application was dated on the 9th. of Feby. On the 30th. of March being the day on which the News of the Conclusion of the peace between Great Britain & France was announced I recd. the Inclosed Communication which I have the honor to lay before you. In Consequence of this disapointment I purpose to return without delay to the United States, & Incourage myself to hope that you will extend your Kind Patronage towards me in some simular situation which may happen—to be Vacant. I have the honor to be with the highest Consideration & Respt. Your Obt. Humle. Servt.
					
						J Lewis
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
